(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Examinados los autos, especialmente la demanda enmen-dada, la relación del caso y opinión del juez de distrito y la transcripción de la evidencia; leídos los alegatos, y vistas las reglas 42 y 43 de este tribunal y la jurisprudencia cons-tante de esta corte, se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Are-c-ibo con fecha 3 de julio de 1928 en el caso arriba titulado.
El Juez Asociado Señor Texidor no intervino.